DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8, 10 – 13, and 18 are objected to because of the following informalities: 
Claim 7 should be amended to recite “said solvent A and said solvent B are polar solvents”;
Claim 8 should be amended to recite an equivalent ratio;
it is suggested Claim 10 be amended to recite “the clay is provided in an amount of from 0.5 to 30%”;
it is suggested Claim 11 be amended to recite “the catalyst is provided in an amount of from 0.01 to 30% by weight based on the total weight of isocyanate compound A and the cyclic ether compound”;
it is suggested Claim 12 be amended to recite “isocyanate compound A is provided in an amount of from 0.01 to 65% by weight”;
it is suggested Claim 13 be amended to recite “4 to 32% by weight
it is suggested Claim 18 be amended to recite 5) optionally adding a catalyst 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101 (see MPEP 2173.05(q)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 sets forth an aerogel obtained by reacting the recited ingredients.  However, solvents would not be expected to react with any of the other recited ingredients.  Consequently, for the purposes of further examination, the claims will be interpreted as setting forth an aerogel obtained by reacting silanol moieties on a surface of a clay, an isocyanate compound A, an isocyanate compound B, and a cyclic ether compound in the presence of a solvent A and a solvent B.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 3 - 14 set forth broad recitations, followed by narrower statements of the ranges/limitations.  For example, Claim 3 sets forth isocyanate component A and isocyanate component B are independently selected from an aromatic isocyanate compound or an aliphatic isocyanate compound, followed by the more narrower statement that preferably said isocyanate compound A is an aromatic compound and isocyanate B is an aliphatic isocyanate compound.  The claims are considered 
Claim 4 sets forth R1 is selected from the group consisting of a single bonded      -O-, -S-, etc.  There is a lack of antecedent basis for R1 in this phrase.  Previously recited Formulas (1) – (4) all contain an R1 and it is then unclear to which R1(s) are being referred.  Additionally, it does not appear R1 may be single bonded, as it is attached via two bonds in each of Formulas (1) – (4).  For the purposes of further examination, Claim 4 will then be interpreted as setting forth R1 in Formulas (1), (2), (3), and (4) is selected from the group consisting of 
There is also a lack of antecedent basis for “n” in the phrases “n is”, “X” in the phrase “X is”, “R3” in the phrase “R3 is” in Claim 4.  For the purposes of further examination, these recitations will be interpreted as referring to n, X, and R3
There is also a lack of antecedent basis for “the” epoxy or oxetane groups set forth in Claim 9.  For the purposes of examination, Claim 9 will further be interpreted as initially setting forth the cyclic ether compound comprises epoxy or oxetane groups, thus providing antecedent basis for this recitation later in the claim.
There is also a lack of antecedent basis for the initial solvent B set forth in Claim 10.  For the purposes of examination, Claim 10 will be interpreted as simply setting forth solvent B.
There is a lack of antecedent basis for “the total initial solution”, “solution A”, and “solution B” set forth in Claim 13.  It also appears that the solids content set forth is for the reaction mixture which prepares the aerogel, rather than aerogel itself which is obtained by drying (i.e. removing components which are not solid).  For the purposes of examination, Claim 13 will be interpreted as setting forth the aerogel is prepared from a mixture of said clay, said isocyanate compound A, said isocyanate compound B, said cyclic ether compound, said solvent A, and said solvent B and said mixture has a solids content of 4 to 32 weight percent.
Claims 16 and 17 are indefinite since the claims do not set forth any steps involved in the method/process.  It is then unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely 
The term "high" in the phrase “high shear rates” in Claim 18 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.    Consequently, Claim 18 will be interpreted as simply setting forth 1) adding a clay into a mixture and mixing.
There is a lack of antecedent basis for “the” mixture of solvent A and solvent B recited in Claim 18.  For the purposes of examination, Claim 13 will be interpreted as setting forth a mixture of solvent A and solvent B.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/44028 to Biesmans in view of US 2007/0129455 to Schutte et al.
Regarding Claims 1, 5, 6, and 14.  Biesmans teaches an aerogel obtained by reacting a polyisocyanate and (co)polymer containing at least one isocyanate-reactive group in a suitable solvent (Page 1, Paragraph 6).  Said (co)polymer may be a bisphenol A epoxy resin (Page 2, Paragraph 2).  A reinforcement material such as clay may further be incorporated during formulation of the aerogel (Page 7, Paragraph 6).
There is no requirement in the instant claims or specification that isocyanate compounds A and B be different isocyanates or that solvents A and B be different 
Biesmans does not expressly teach the clay comprises silanol moieties.  However, Schutte et al. teaches the concept of preparing a cellular polyisocyanate-based product in which the clay provided is an isocyanate-reactive sheet silicate such as the phyllosilicate CLOISITE® 10 A or 30B (Paragraph 0045).  CLOISITE® 10 A and 30B are set forth as suitable commercially available clays comprising surface silanol moieties in Paragraph 0066 of the PG-PUB of the instant specification.  Biesmans and Schutte et al. are analogous art as they are from the same field of endeavor, namely cellular polyisocyanate-based products.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide CLOISITE® 10 A or 30B as the clay in Biesmans.  The motivation would have been that CLOISITE® 10 A and 30B are clays which will react with the isocyanate component and thereby be incorporated into the polymeric matrix (Paragraph 0045).  This provide advantages such as a more homogenous distribution of filler within the product and improved swelling resistance.
Regarding Claim 2.  Biesmans teaches the aerogel of Claim 1 is obtained in the presence of a catalyst (Page 1, Paragraph 6).
Regarding Claim 3.  Biesmans teaches the aerogel of Claim 1 wherein the polyisocyanate compound, corresponding to instantly claimed isocyanate compounds A and B, may be an aromatic or aliphatic polyisocyanate (Page 3, Paragraph 3).
Regarding Claim 4.  Biesmans teaches the aerogel of Claim 1 wherein the polyisocyanate compound, corresponding to instantly claimed isocyanate compounds A and B, may be diphenyl methane diisocyanate (Page 3, Paragraph 3), i.e. an isocyanate compound of instantly claimed formula (1) .
Regarding Claim 7.  Biesmans teaches the aerogel of Claim 1 wherein the solvent, corresponding to instantly claimed solvents A and B, may be methyl ethyl ketone or acetone in preferred embodiments (Page 5, Paragraph 7).
Regarding Claim 8.  Biesmans teaches the aerogel of Claim 1 wherein the catalyst may be a triazine derivative (Page 3, Paragraph 6).
Regarding Claim 9.  Biesmans teaches the aerogel of Claim 1 wherein the equivalent ratio of functional groups in the (co)polymer (corresponding to epoxy groups when the (co)polymer is a bisphenol A resin) and polyisocyanate is between 1:1 and 10:1 (Page 2, Paragraph 7).
Regarding Claim 10.  Biesmans teaches the aerogel of Claim 1 wherein the clay is provided in an amount of 0.05 to 30% by weight based on the weight of the polymer In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of clay relative to the solvent used so that the aerogel has a sufficient improvement in its structural integrity which is the purpose of including such an additive therein (Page 7, Paragraph 6).   
Regarding Claim 11.  Biesmans teaches the aerogel of Claim 1 wherein the polyisocyanate is provided in an amount of preferably 0.5 to 30 weight percent of the reaction mixture, the catalyst is provided in amount which will achieve a polyisocyanate/catalyst weight ratio of 5 to 1000, and the solids content of the reaction mixture is preferably between 2 and 30 weight percent (Page 3, Paragraph 5; Page 4, Paragraph 1; and Page 6, Paragraph 6).  Using the aforementioned amounts, the catalysts can be calculated to be provided in an amount of 0.0005 to 6 weight percent relative to the polyisocyanate.  Relative to the weight of the reaction mixture of polyisocyanate and cyclic ether, the catalyst can be calculated to be provided in amount of up to roughly 20 weight percent.
Regarding Claim 12.  Biesmans teaches the aerogel of Claim 1 wherein the polyisocyanate is provided in an amount of preferably 0.5 to 30 weight percent of the reaction mixture and the solids content of the reaction mixture is preferably between 2 and 30 weight percent (Page 3, Paragraph 5; Page 4, Paragraph 1; and Page 6, Paragraph 6).  Relative to the weight of the solvent (70 – 98 weight percent), the isocyanate can be calculated to be provided in amount of roughly 0.5 to 43 weight percent.  Moreover, that amount of polyisocyanate relative to solvent used in preparing the aerogel does not appear to further limit the aerogel itself, as the solvent is removed during its formation.
Regarding Claim 13.  Biesmans teaches the aerogel of Claim 1 wherein the solids content of the reaction mixture is preferably between 2 and 30 weight percent (Page 3, Paragraph 5; Page 4, Paragraph 1; and Page 6, Paragraph 6).
Regarding Claims 15 and 16.  Biesmans teaches a thermal insulation material comprising the aerogel of Claim 1 (see paragraph spanning Pages 7 – 8).
Regarding Claim 17.  Biesmans teaches a thermal insulation material comprising the aerogel of Claim 1 (see paragraph spanning Pages 7 – 8) but does expressly teach it may be used for the storage of cryogens.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Biesmans, when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a thermal In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 18.  Biesmans teaches a method for preparing an aerogel comprising the steps of providing a mixture of solvents, a mixture of polyisocyanates, and a (co)polymer/cyclic ether compound.  A catalyst is subsequently added (Page 4, Paragraph 4; Page 6, Paragraph 6).   A clay is also incorporated during the process (Page 7, Paragraph 6).  The mixture is maintained in a quiescent state for a sufficiently long period to form a gel and then supercritical drying is performed (Page 1, Paragraph 6).  Solvent exchange may occur before the supercritical drying step (Page 7, Paragraph 4).  
Biesmans does not expressly teach the ingredients are provided in the order specified.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C))
Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to polyisocyanate-based aerogels.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA A RIOJA/Primary Examiner, Art Unit 1768